                Case 1:20-cv-00742-JDP Document 5 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     TODD S. HAYES,                                     Case No. 1:20-cv-00742-JDP

10                     Plaintiff,                         ORDER GRANTING MOTION TO LIFT
                                                          STAY
11             v.
                                                          ECF No. 3
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                        Defendant.
14

15            For good cause shown, plaintiff’s motion to lift the stay, ECF No. 3, is granted. The
16    court orders the clerk to issue summons and a briefing schedule.
17

18 IT IS SO ORDERED.

19
     Dated:      October 30, 2020
20                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
